398 U.S. 322 (1970)
DEPARTMENT OF SOCIAL SERVICES OF IOWA ET AL.
v.
DIMERY ET AL.
No. 1491.
Supreme Court of United States.
Decided June 8, 1970
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF IOWA.
PER CURIAM.
The motion of the appellees for leave to proceed in forma pauperis is granted. The judgment is vacated and the case is remanded to the District Court for reconsideration in light of Reetz v. Bozanich, 397 U.S. 82.
MR. JUSTICE DOUGLAS dissents from the remand of this case.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.